Exhibit 10.1

 

FIRST AMENDMENT TO CREDIT AGREEMENT

 

THIS FIRST AMENDMENT TO CREDIT AGREEMENT (this “Amendment”) is made and entered
into as of June 8, 2012 (the “Effective Date”) by and among CONSOLIDATED
GRAPHICS, INC., a Texas corporation (the “Borrower”); each of the Lenders which
is or may from time to time become a party to the Credit Agreement (as defined
below) (individually, a “Lender” and, collectively, the “Lenders”), and JPMORGAN
CHASE BANK, NATIONAL ASSOCIATION, acting as administrative agent for the Lenders
(in such capacity, together with its successors in such capacity, the
“Administrative Agent”).

 

RECITALS

 

A.                                    The Borrower, the Lenders and the
Administrative Agent executed and delivered that certain Credit Agreement dated
as of August 20, 2010.  Said Credit Agreement, as amended, supplemented and
restated, is herein called the “Credit Agreement”.  Any capitalized term used in
this Amendment and not otherwise defined shall have the meaning ascribed to it
in the Credit Agreement.

 

B.                                    The Borrower, the Lenders and the
Administrative Agent desire to amend the Credit Agreement in certain respects.

 

NOW, THEREFORE, in consideration of the premises and the mutual agreements,
representations and warranties herein set forth, and further good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged, the
Borrower, the Lenders and the Administrative Agent do hereby agree as follows:

 

SECTION 1. Amendment to Credit Agreement.

 

(a)                                 The definition of “Applicable Percentage”
set forth in Section 1.1 of the Credit Agreement is hereby amended to read in
its entirety as follows:

 

“Applicable Percentage” shall mean, for any day, the rate per annum set forth
below opposite the applicable Level then in effect, it being understood that the
Applicable Percentage for (i) Revolving Loans which are Alternate Base Rate
Loans shall be the percentage set forth under the column “Alternate Base Rate
Margin for Revolving Loans”, (ii) Revolving Loans which are LIBOR Rate Loans
shall be the percentage set forth under the column “LIBOR Rate Margin for
Revolving Loans and Letter of Credit Fee”, (iii) the Commitment Fee shall be the
percentage set forth under the column “Commitment Fee” and (iv) the Letter of
Credit Fee shall be the percentage set forth under the column “LIBOR Rate Margin
for Revolving Loans and Letter of Credit Fee”:

 

--------------------------------------------------------------------------------


 

Level

 

Leverage
Ratio

 

Alternate Base Rate
Margin for
Revolving Loans

 

LIBOR Rate Margin
for Revolving Loans
and Letter of Credit
Fee

 

Commitment
Fee

 

I

 

< 1.00 to 1.0

 

0.00

%

1.25

%

0.25

%

II

 

< 1.50 to 1.0 but

³ 1.00 to 1.0

 

0.00

%

1.50

%

0.25

%

III

 

< 2.00 to 1.0 but

³ 1.50 to 1.0

 

0.25

%

1.75

%

0.25

%

IV

 

< 2.50 to 1.0 but

³ 2.00 to 1.0

 

0.50

%

2.00

%

0.375

%

V

 

³ 2.50 to 1.0

 

0.75

%

2.25

%

0.375

%

 

The Applicable Percentage shall, in each case, be determined and adjusted
quarterly on the date five (5) Business Days after the date on which the
Administrative Agent has received from the Borrower the quarterly financial
information and certifications required to be delivered to the Administrative
Agent and the Lenders in accordance with the provisions of Sections 5.1(a),
5.1(b) and 5.2(b) (each an “Interest Determination Date”).  Such Applicable
Percentage shall be effective from such Interest Determination Date until the
next such Interest Determination Date.  The initial Applicable Percentages on
the Closing Date shall be based on Level II until the first Interest
Determination Date occurring after the Closing Date.  After the Closing Date, if
the Borrower shall fail to provide the quarterly financial information and
certifications in accordance with the provisions of Sections 5.1(b) and 5.2(b),
the Applicable Percentage from such Interest Determination Date shall, on the
date five (5) Business Days after the date by which the Borrower was so required
to provide such financial information and certifications to the Administrative
Agent and the Lenders, be based on Level V until such time as such information
and certifications are provided, whereupon the Level shall be determined by the
then current Leverage Ratio.

 

(b)                                 The definition of “Interest Coverage Ratio”
set forth in Section 1.1 of the Credit Agreement is hereby amended to read in
its entirety as follows:

 

“Interest Coverage Ratio” means, with respect to the Borrower and its
Subsidiaries on a consolidated basis for the twelve month period ending on the
last day of any fiscal quarter of the Borrower, the ratio of (a) Pro Forma
Consolidated EBITDA minus Consolidated Capital Expenditures minus Consolidated
Cash Taxes minus dividends for such period to (b) Consolidated Interest
Expense.  Pro Forma Consolidated EBITDA for any applicable period which is
attributable to Foreign Subsidiaries that are not wholly-owned shall only be
included in Pro Forma Consolidated EBITDA of the Borrower for purposes of
calculating the Interest Coverage Ratio to the extent such non wholly-owned
Foreign Subsidiaries shall have made cash distributions to the Borrower or to a
wholly-owned subsidiary of the Borrower (whether foreign or domestic).

 

2

--------------------------------------------------------------------------------


 

(c)                                  The definition of “Leverage Ratio” set
forth in Section 1.1 of the Credit Agreement is hereby amended to read in its
entirety as follows:

 

“Leverage Ratio” shall mean, with respect to the Borrower and its Subsidiaries
on a consolidated basis for the twelve month period ending on the last day of
any fiscal quarter, the ratio of (a) Funded Debt of the Borrower and its
Subsidiaries on a consolidated basis on the last day of such period to (b) Pro
Forma Consolidated EBITDA for such twelve month period.  Pro Forma Consolidated
EBITDA for any applicable period which is attributable to Foreign Subsidiaries
that are not wholly-owned shall only be included in Pro Forma Consolidated
EBITDA of the Borrower for purposes of calculating the Leverage Ratio to the
extent such non wholly-owned Foreign Subsidiaries shall have made cash
distributions to the Borrower or to a wholly-owned subsidiary of the Borrower
(whether foreign or domestic).

 

(d)                                 Clause (vii) of the definition of “Permitted
Investments” set forth in Section 1.1 of the Credit Agreement is hereby amended
to read in its entirety as follows:

 

(vii)                           investments in (a) Foreign Subsidiaries made by
other Foreign Subsidiaries, (b) foreign joint ventures made by Foreign
Subsidiaries, and (c) Foreign Subsidiaries and foreign joint ventures made by
Borrower and its Domestic Subsidiaries, provided that as of the date any such
investment is made the aggregate amount of investments (net of dividends and
other return of capital paid by Foreign Subsidiaries and foreign joint ventures
to Borrower and its Domestic Subsidiaries) pursuant to this clause from and
after June 8, 2012 shall not exceed the greater of (x) $50,000,000 or (y) 50% of
Pro Forma Consolidated EBITDA for the twelve month period ending on the last day
of the most recently ended fiscal quarter (for the avoidance of doubt, if Pro
Forma Consolidated EBITDA for the twelve month period ending on the last day of
any subsequent quarter declines, and as a result such net investments in Foreign
Subsidiaries exceeds the foregoing limitation, it will not result in a Default
but shall limit further investments in Foreign Subsidiaries pursuant to this
clause (c) until such time, if any, that such Pro Forma Consolidated EBITDA
again exceeds such net investments in Foreign Subsidiaries).

 

(e)                                  Clause (xi) of the definition of “Permitted
Liens” set forth in Section 1.1 of the Credit Agreement is hereby amended to
read in its entirety as follows:

 

(xi)                              Liens securing Indebtedness permitted under
Sections 6.1(m) and (n).

 

(f)                                   The definition of “Revolving Commitment
Termination Date” set forth in Section 1.1 of the Credit Agreement is hereby
amended to read in its entirety as follows:

 

“Revolving Commitment Termination Date” shall mean June 8, 2017.

 

(g)                                  A new Section 2.5(c) is hereby added to the
Credit Agreement, such new Section to read in its entirety as follows:

 

3

--------------------------------------------------------------------------------


 

(c)                                  Increase of Revolving Committed Amount.  At
any time prior to the expiration of the Revolving Commitment Termination Date,
and so long as no Default or Event of Default shall have occurred which is
continuing, Borrower may from time to time elect to increase the Revolving
Committed Amount to an amount not exceeding $385,000,000 minus any reductions in
the Revolving Commitments pursuant to Section 2.5(a), provided that (i) Borrower
shall give at least fifteen (15) Business Days’ prior written notice of such
increase to the Administrative Agent and each existing Lender, (ii) each
existing Lender shall have the right (but not the obligation) to subscribe to
its pro rata share of the proposed increase in the Revolving Committed Amount by
giving written notice of such election to Borrower and the Administrative Agent
within ten (10) Business Days after receipt of a notice from the Borrower as
above described and only if an existing Lender does not exercise such election
may the Borrower elect to add a new Lender, (iii) no Lender shall be required to
increase its Revolving Commitment unless it shall have expressly agreed to such
increase in writing (but otherwise, no notice to or consent by any Lender shall
be required, notwithstanding anything to the contrary set forth in Article X
hereof), (iv) the addition of new Lenders shall be subject to the terms and
provisions of Article X hereof as if such new Lenders were acquiring an interest
in the Loans by assignment from an existing Lender (to the extent applicable,
i.e. required approvals, minimum amounts and the like), (v) Borrower shall
execute and deliver such additional or replacement Notes and such other
documentation (including evidence of proper authorization) as may be reasonably
requested by the Administrative Agent, any new Lender or any Lender which is
increasing its Revolving Commitment, (vi) no Lender shall have any right to
decrease its Revolving Commitment as a result of such increase of the Revolving
Committed Amount, (vii) the Administrative Agent shall have no obligation to
arrange, find or locate any Lender or new bank or financial institution to
participate in any unsubscribed portion of such increase in the Revolving
Committed Amount, and (viii) each such increase shall be in an aggregate amount
of at least $10,000,000.  Borrower shall be required to pay (or to reimburse
each applicable Lender for) any breakage costs incurred by any Lender in
connection with the need to reallocate existing Loans among the Lenders
following any increase in the Revolving Committed Amount pursuant to this
provision.

 

(h)                                 Section 5.9(a) of the Credit Agreement is
hereby amended to read in its entirety as follows:

 

(a)                                 Leverage Ratio.  The Leverage Ratio shall be
less than or equal to 3.00 to 1.00 as of the last day of each fiscal quarter of
the Borrower and its Subsidiaries.

 

(i)                                     Section 6.1(m) of the Credit Agreement
is hereby re-styled as Section 6.1(n), and a new Section 6.1(m) is hereby added
to the Credit Agreement, such new Section to read in its entirety as follows:

 

(n)                                 Additional Indebtedness of Foreign
Subsidiaries incurred after March 31, 2012 which does not exceed $20,000,000 in
the aggregate at any time outstanding.

 

4

--------------------------------------------------------------------------------


 

(j)                                    Section 6.6 of the Credit Agreement is
hereby amended to read in its entirety as follows:

 

Section 6.6                                   Consolidation, Merger,
Acquisitions, Sale or Purchase of Assets, etc.

 

The Borrower will not, nor will it permit any Subsidiary to,

 

(a)                                 dissolve, liquidate or wind up its affairs,
sell, transfer, lease (as lessor) or otherwise dispose of its property or assets
(other than any transfer constituting a Restricted Payment permitted under
Section 6.12 or a Permitted Investment) or agree to do so at a future time
except the following, without duplication, shall be expressly permitted:

 

(i)                                     Specified Sales;

 

(ii)                                  the sale, transfer, lease or other
disposition of property or assets to an unrelated party not in the ordinary
course of business (other than Specified Sales), where and to the extent that
they are the result of a Recovery Event, so long as the net proceeds therefrom
are, to the extent herein required, used to (A) repair or replace damaged
property or to purchase or otherwise acquire replacement assets or property
within 180 days of the receipt of such proceeds or (B) prepay the Loans in
accordance with Section 2.6(b)(iv);

 

(iii)                               the sale, lease, transfer or other
disposition of machinery, parts, equipment, land and buildings no longer used or
useful in the conduct of the business of the Borrower or any of its
Subsidiaries, as appropriate, in its reasonable discretion, so long as and the
net proceeds therefrom are, to the extent herein required, used to (A) repair or
replace damaged property or to purchase or otherwise acquire replacement assets
or property, provided that such purchase or acquisition is committed to within
180 days of receipt of the net proceeds and such purchase or acquisition is
consummated within 270 days of receipt of such proceeds or (B) prepay the Loans
in accordance with Section 2.6(b)(ii);

 

(iv)                              the sale, lease, transfer or other disposition
of assets of an acquired company or business, provided such disposition is
completed within 180 days of the initial acquisition of such assets;

 

(v)                                 the sale, lease or transfer of property or
assets (at fair value) between the Borrower and any Guarantor;

 

(vi)                              the sale, lease or transfer of property or
assets (A) from a Credit Party other than the Borrower to another Credit Party,
(B) from a Foreign Subsidiary to another Foreign Subsidiary, and (C) between a
Credit Party and any Foreign Subsidiary, provided that the value of all such
property sold, leased or

 

5

--------------------------------------------------------------------------------


 

transferred pursuant to this clause (C) shall not exceed, in the aggregate,
$20,000,000 during any fiscal year;

 

(vii)         the sale, lease or transfer of property or assets not otherwise
permitted by clauses (i) through (vi) above, provided the amount of such sale,
lease or transfer does not exceed $10,000,000 in the aggregate in any fiscal
year;

 

(viii)        the voluntary dissolution, liquidation or winding-up in connection
with a merger or sale of all or substantially all of the assets of a Subsidiary
otherwise permitted hereunder;

 

provided, that (a) with respect to subclause (vii) above at least 75% of the
consideration received therefor by the Borrower or any such Subsidiary is in the
form of cash or Cash Equivalents and (b) with respect to sales of assets
permitted hereunder only, the Administrative Agent shall be entitled, without
the consent of the Required Lenders, to release its Liens relating to the
particular assets sold; or

 

(b)           enter into any transaction of merger or consolidation, except for
the merger or consolidation of (i) a Credit Party with and into another Credit
Party, provided that if the Borrower is a party thereto, the Borrower will be
the surviving corporation and (ii) a Foreign Subsidiary with or into another
Foreign Subsidiary; or

 

(c)           enter into any transaction or series of transactions for the
purposes of acquiring all or a substantial portion of the assets, property
and/or Capital Stock of any Person other than Permitted Investments and, so long
as no Default or Event of Default shall have occurred and be continuing or would
result therefrom on a Pro Forma Basis, the acquisition by any Credit Party of
all or a majority of the Capital Stock or other ownership interest in (or all or
a substantial portion of the assets, property and/or operations of) any Person
provided that (i) such acquisition is of a Person in the same or a similar line
of business, (ii) the Borrower can demonstrate, on a Pro Forma Basis, after
giving effect to such acquisition that the Leverage Ratio of the Borrower does
not exceed the then current maximum Leverage Ratio under Section 5.9(a) hereof
minus 0.25, and (iii) the Borrower shall comply with the requirements of Section
5.2(e) hereof.

 

(k)                                  Section 6.8 of the Credit Agreement is
hereby amended to read in its entirety as follows:

 

Section 6.8            Transactions with Affiliates.

 

Except as permitted in subsection (iv) of the definition of Permitted
Investments, transactions between or among wholly-owned Credit Parties,
transactions between or among wholly-owned Foreign Subsidiaries, and customary
compensation arrangements entered into in the ordinary course of business, the
Borrower will not, nor will it permit any Subsidiary to, enter into any
transaction or series of transactions, whether or not in the ordinary course of
business, with any officer, director, shareholder or Affiliate other than on
terms and conditions substantially as favorable as would be obtainable in a

 

6

--------------------------------------------------------------------------------


 

comparable arm’s-length transaction with a Person other than an officer,
director, shareholder or Affiliate.

 

(l)                                     Section 6.9 of the Credit Agreement is
hereby amended to read in its entirety as follows:

 

Section 6.9            Ownership of Subsidiaries; Restrictions.

 

The Borrower will not, nor will it permit any Subsidiary to, create, form or
acquire any Subsidiaries, except for (A) Foreign Subsidiaries, provided that no
Foreign Subsidiary may be created, formed or acquired if as of the last day of
the most recent fiscal quarter for which financial statements of the Borrower
and its Subsidiaries are available the net book value of the total assets of its
Foreign Subsidiaries (on a combined basis, as determined in accordance with
GAAP) is greater than 50% of the total assets of the Borrower and its
Subsidiaries (on a consolidated basis, as determined in accordance with GAAP),
or (B) Domestic Subsidiaries which are joined (or those who participate in a
merger in which another entity survives and the survivor joins) as Additional
Credit Parties within thirty (30) days in accordance with the terms hereof.  The
Borrower will not sell, transfer, pledge or otherwise dispose of any Capital
Stock or other equity interests in any of it Subsidiaries, nor will it permit
any of its Subsidiaries to issue, sell, transfer, pledge or otherwise dispose of
any of their Capital Stock or other equity interests, except in connection with
a Permitted Investment or a transaction permitted by Section 6.6.

 

(m)                               Section 6.11 of the Credit Agreement is hereby
amended to read in its entirety as follows:

 

Section 6.11         Limitation on Restricted Actions.

 

The Borrower will not, nor will it permit any Subsidiary to, directly or
indirectly, create or otherwise cause or suffer to exist or become effective any
encumbrance or restriction on the ability of any such Person to (a) pay
dividends or make any other distributions to any Credit Party on its Capital
Stock or with respect to any other interest or participation in, or measured by,
its profits, (b) pay any Indebtedness or other obligation owed to any Credit
Party, (c) make loans or advances to any Credit Party, (d) sell, lease or
transfer any of its properties or assets to any Credit Party, or (e) act as a
Guarantor and pledge its assets pursuant to the Credit Documents or any
renewals, refinancings, exchanges, refundings or extension thereof, except for
such encumbrances or restrictions existing under or by reason of (i) this
Agreement and the other Credit Documents, (ii) applicable law, (iii)
restrictions on the transfer or pledge of Capital Stock in joint ventures which
are otherwise permitted under the terms of this Agreement, (iv) customary
non-assignment provisions in leases, licenses, permits and other agreements
entered into in the ordinary course of business, (v) in connection with any sale
or other disposition of property permitted hereunder, any restriction with
respect to such property imposed under the agreement or agreements governing
such sale or disposition, (vi) any document or instrument governing Indebtedness
incurred pursuant to Section 6.1(c);

 

7

--------------------------------------------------------------------------------


 

provided that any such restriction contained therein relates only to the asset
or assets constructed or acquired in connection therewith, or (vii) any
Permitted Lien or any document or instrument governing any Permitted Lien,
provided that any such restriction contained therein relates only to the asset
or assets subject to such Permitted Lien.

 

(n)                                 Section 6.12 of the Credit Agreement is
hereby amended to read in its entirety as follows:

 

Section 6.12         Restricted Payments.

 

The Borrower will not, nor will it permit any Subsidiary to, directly or
indirectly, declare, order, make or set apart any sum for or pay any Restricted
Payment, except (a) to make dividends payable solely in the same class of
Capital Stock of such Person, (b) to make dividends, distributions or other
Restricted Payments payable to any Credit Party (or, with respect to any Foreign
Subsidiary, to the Borrower or any Subsidiary), directly or indirectly through
Subsidiaries, and, with respect to any non-wholly owned Subsidiary, to any other
Person owning any Capital Stock in such Subsidiary so long as such Restricted
Payments are made on a pro-rata basis to all owners of such Subsidiary based on
their respective ownership interests, (c) as permitted by Section 6.13, and (d)
so long as no Default or Event of Default shall have occurred and be continuing,
or would result therefrom, the Borrower may repurchase shares of its Capital
Stock during the term of this Agreement in any amount, so long as the Borrower
can demonstrate, after giving effect to such purchase (A) compliance on a Pro
Forma Basis with the financial covenants set forth in Section 5.9 hereof, as set
forth in a compliance certificate and (B) the Leverage Ratio of the Borrower
after giving effect to any such repurchase on a Pro Forma Basis shall not exceed
(x) from and after June 8, 2012 through and including April 1, 2014, 2.75 to
1.00 and (y) at all times thereafter, 2.50 to 1.00.

 

(o)                                 Section 6.15 of the Credit Agreement is
hereby amended to read in its entirety as follows:

 

Section 6.15         No Further Negative Pledges.

 

The Borrower will not, nor will it permit any Subsidiary to, enter into, assume
or become subject to any agreement prohibiting or otherwise restricting the
creation or assumption of any Lien upon its properties or assets, whether now
owned or hereafter acquired, or requiring the grant of any security for such
obligation if security is given for some other obligation except (a) pursuant to
this Agreement and the other Credit Documents, (b) pursuant to applicable law,
(c) pursuant to any document or instrument governing Indebtedness incurred
pursuant to Section 6.1(c); provided that any such restriction contained therein
relates only to the asset or assets constructed or acquired in connection
therewith, (d) restrictions on the transfer or pledge of Capital Stock in joint
ventures which are otherwise permitted under the terms of this Agreement, (e)
customary non-assignment provisions in leases, licenses, permits and other
agreements entered into in the ordinary course of business, (f) in connection
with any sale or other disposition of property permitted hereunder, any
restriction with respect to such property imposed under

 

8

--------------------------------------------------------------------------------


 

the agreement or agreements governing such sale or disposition, and (g) in
connection with any Permitted Lien or any document or instrument governing any
Permitted Lien; provided that any such restriction contained therein relates
only to the asset or assets subject to such Permitted Lien.

 

SECTION 2. Ratification.  Except as expressly amended by this Amendment, the
Credit Agreement and the other Credit Documents shall remain in full force and
effect.  None of the rights, title and interests existing and to exist under the
Credit Agreement are hereby released, diminished or impaired, and the Borrower
hereby reaffirms all covenants, representations and warranties in the Credit
Agreement.

 

SECTION 3. Expenses.  The Borrower shall pay to the Administrative Agent all
reasonable fees and expenses of its legal counsel incurred in connection with
the execution of this Amendment.

 

SECTION 4. Certifications.  The Borrower hereby certifies that (a) no material
adverse change in the assets, liabilities, financial condition, business or
affairs of the Borrower has occurred and (b) no Default or Event of Default has
occurred and is continuing or will occur as a result of this Amendment.

 

SECTION 5. Miscellaneous.  This Amendment (a) shall be binding upon and inure to
the benefit of the Borrower, the Lenders and the Administrative Agent and their
respective successors, assigns, receivers and trustees; (b) may be modified or
amended only by a writing signed by the required parties; (c) shall be governed
by and construed in accordance with the laws of the State of Texas and the
United States of America; (d) may be executed in several counterparts by the
parties hereto on separate counterparts, and each counterpart, when so executed
and delivered, shall constitute an original agreement, and all such separate
counterparts shall constitute but one and the same agreement and (e) together
with the other Credit Documents, embodies the entire agreement and understanding
between the parties with respect to the subject matter hereof and supersedes all
prior agreements, consents and understandings relating to such subject matter. 
The headings herein shall be accorded no significance in interpreting this
Amendment.

 

SECTION 6. Amendment Fee..  No part of this Amendment shall become effective
until the Borrowers shall have paid to the Administrative Agent (for the pro
rata benefit of the Lenders executing and delivering this Amendment by the
Effective Date) amendment fees equal to 0.125% of the Revolving Commitment of
each such Lender so executing this Amendment.

 

9

--------------------------------------------------------------------------------


 

NOTICE PURSUANT TO TEX. BUS. & COMM. CODE §26.02

 

THE CREDIT AGREEMENT, AS AMENDED BY THIS AMENDMENT, AND ALL OTHER CREDIT
DOCUMENTS EXECUTED BY ANY OF THE PARTIES PRIOR HERETO OR SUBSTANTIALLY
CONCURRENTLY HEREWITH CONSTITUTE A WRITTEN LOAN AGREEMENT WHICH REPRESENTS THE
FINAL AGREEMENT BETWEEN THE PARTIES AND MAY NOT BE CONTRADICTED BY EVIDENCE OF
PRIOR, CONTEMPORANEOUS OR SUBSEQUENT ORAL AGREEMENTS OF THE PARTIES.  THERE ARE
NO UNWRITTEN ORAL AGREEMENTS BETWEEN THE PARTIES.

 

IN WITNESS WHEREOF, the Borrower, the Lenders and the Administrative Agent have
caused this Amendment to be signed by their respective duly authorized officers,
effective as of the date first above written.

 

 

CONSOLIDATED GRAPHICS, INC.,

 

a Texas corporation

 

 

 

 

 

By:

        /s/ Jon C. Biro

 

 

Jon C. Biro,

 

 

Executive Vice President and

 

 

Chief Financial and Accounting Officer

 

Unnumbered signature page to First Amendment to Credit Agreement

for Consolidated Graphics, Inc.

 

--------------------------------------------------------------------------------


 

 

JPMORGAN CHASE BANK, NATIONAL

ASSOCIATION, as Administrative Agent and as a

Lender

 

 

 

 

 

 

 

By:

/s/ Erin R. Hubbard

 

Name:

Erin R. Hubbard

 

Title:

Vice President

 

Unnumbered signature page to First Amendment to Credit Agreement
for Consolidated Graphics, Inc.

 

--------------------------------------------------------------------------------


 

 

WELLS FARGO BANK, NATIONAL

ASSOCIATION

 

 

 

 

 

 

 

By:

/s/ Linda F. Masera

 

Name:

Linda F. Masera

 

Title:

Senior Vice President

 

Unnumbered signature page to First Amendment to Credit Agreement
for Consolidated Graphics, Inc.

 

--------------------------------------------------------------------------------


 

 

BANK OF AMERICA, N.A.

 

 

 

 

 

 

By:

/s/ Julie Castano

 

Name:

Julie Castano

 

Title:

Vice President

 

Unnumbered signature page to First Amendment to Credit Agreement
for Consolidated Graphics, Inc.

 

--------------------------------------------------------------------------------


 

 

BRANCH BANKING & TRUST COMPANY

 

 

 

 

 

 

 

By:

/s/ Elizabeth Willis

 

Name:

Elizabeth Willis

 

Title:

Assistant Vice President

 

Unnumbered signature page to First Amendment to Credit Agreement
 for Consolidated Graphics, Inc.

 

--------------------------------------------------------------------------------


 

 

UNION BANK, N.A.

 

 

 

 

 

 

 

By:

/s/ Megan R. Webster

 

Name:

Megan R. Webster

 

Title:

Vice President

 

Unnumbered signature page to First Amendment to Credit Agreement
for Consolidated Graphics, Inc.

 

--------------------------------------------------------------------------------


 

 

BOKF, NA dba Bank of Texas

 

 

 

 

 

 

 

By:

/s/ Marian Livingston

 

Name:

Marian Livingston

 

Title:

Senior Vice President

 

Unnumbered signature page to First Amendment to Credit Agreement
for Consolidated Graphics, Inc.

 

--------------------------------------------------------------------------------


 

 

IBERIABANK FSB

 

 

 

 

 

 

 

By:

/s/ Steven C. Krueger

 

Name:

Steven C. Krueger

 

Title:

Senior Vice President

 

Unnumbered signature page to First Amendment to Credit Agreement
for Consolidated Graphics, Inc.

 

--------------------------------------------------------------------------------


 

The undersigned hereby join in this Amendment to evidence their consent to
execution by Borrower of this Amendment, to confirm that each Credit Document
now or previously executed by the undersigned applies and shall continue to
apply to the Credit Agreement, as amended hereby, to acknowledge that without
such consent and confirmation, Banks would not execute this Amendment and to
join in the notice pursuant to Tex. Bus. & Comm. Code §26.02 set forth above.

 

 

AGS CUSTOM GRAPHICS, INC.,

 

a Maryland corporation,

 

AMERICAN LITHOGRAPHERS, INC.,

 

a California corporation,

 

ANDERSON LA, INC.,

 

a California corporation,

 

APPLE GRAPHICS, INC.,

 

a California corporation,

 

AUSTIN PRINTING COMPANY,

 

a Georgia corporation,

 

AUTOMATED GRAPHIC IMAGING/COPY

 

CENTER, INC., a District of Columbia corporation,

 

AUTOMATED GRAPHIC SYSTEMS, LLC,

 

a Maryland limited liability company,

 

BIGINK MAILING & FULFILLMENT COMPANY,

 

a Kansas corporation,

 

BRIDGETOWN PRINTING CO.,

 

an Oregon corporation,

 

BYRUM LITHOGRAPHING CO.,

 

an Ohio corporation,

 

CDS PUBLICATIONS, INC.,

 

an Oregon corporation,

 

CGML GENERAL PARTNER, INC.,

 

a Delaware corporation,

 

CGX CALIFORNIA CONTRACTORS, INC.,

 

a California corporation

 

CHAS. P. YOUNG COMPANY,

 

a Texas corporation,

 

CHAS. P. YOUNG COMPANY, INC.,

 

a New York corporation,

 

CLEAR VISIONS, INC.,

 

a Texas corporation,

 

COLUMBIA COLOR, INC.,

 

a California corporation,

 

CONOVER REAL ESTATE LLC,

 

a North Carolina limited liability company,

 

CONSOLIDATED CARQUEVILLE PRINTING

 

COMPANY, an Illinois corporation,

 

CONSOLIDATED GLOBAL GROUP, INC.,

 

Unnumbered signature page to First Amendment to Credit Agreement

for Consolidated Graphics, Inc.

 

--------------------------------------------------------------------------------


 

 

a Texas corporation,

 

CONSOLIDATED GRAPHICS CALIFORNIA,

 

a California corporation,

 

CONSOLIDATED GRAPHICS DEVELOPMENT

 

COMPANY, a Delaware corporation,

 

CONSOLIDATED GRAPHICS INTERNATIONAL,

 

INC., a Delaware corporation,

 

CONSOLIDATED GRAPHICS PROPERTIES, INC.,

 

a Texas corporation,

 

CONSOLIDATED GRAPHICS PROPERTIES II,

 

INC., a Texas corporation,

 

CONSOLIDATED GRAPHICS SERVICES,

 

INC., a Delaware corporation,

 

CONSOLIDATED GRAPHICS SOLUTIONS, INC.,

 

a Delaware corporation,

 

CONSOLIDATED GRAPHICS TECHNOLOGY SERVICES AND SOLUTIONS, INC.,

 

a Texas corporation

 

COPY-MOR, INC.,

 

an Illinois corporation,

 

COURIER PRINTING COMPANY,

 

a Tennessee corporation,

 

CP SOLUTIONS, INC.,

 

an Oklahoma corporation,

 

DIRECT COLOR, INC.,

 

a California corporation,

 

EAGLE PRESS, INC.,

 

a California corporation,

 

EASTWOOD PRINTING CORPORATION,

 

a Colorado corporation,

 

EGT PRINTING SOLUTIONS, LLC,

 

a Michigan limited liability company,

 

ELECTRIC CITY PRINTING COMPANY,

 

a South Carolina corporation,

 

EMERALD CITY GRAPHICS, INC.,

 

a Washington corporation,

 

FITTJE BROS. PRINTING CO.,

 

a Colorado corporation,

 

FREDERIC PRINTING COMPANY,

 

a Colorado corporation,

 

GARNER PRINTING COMPANY,

 

an Iowa corporation,

 

GEYER PRINTING COMPANY, INC.,

 

a Pennsylvania corporation,

 

GILLILAND PRINTING, INC.

 

a Kansas corporation,

 

Unnumbered signature page to First Amendment to Credit Agreement

for Consolidated Graphics, Inc.

 

--------------------------------------------------------------------------------


 

 

GRAPHCOM LLC,

 

a Georgia limited liability company,

 

GRAPHIC COMMUNICATIONS, INC.,

 

a California corporation,

 

GRAPHIC TECHNOLOGY OF MARYLAND, INC.,

 

a Maryland corporation,

 

GRAPHION, INC.,

 

a California corporation,

 

GRITZ-RITTER GRAPHICS, INC.,

 

a Colorado corporation,

 

GROVER PRINTING COMPANY,

 

a Texas corporation,

 

GSL FINE LITHOGRAPHERS,

 

a California corporation,

 

GULF PRINTING COMPANY,

 

a Texas corporation,

 

H & N PRINTING & GRAPHICS, INC.,

 

a Maryland corporation,

 

HEATH PRINTERS, INC.

 

a Washington corporation

 

HICKORY PRINTING SOLUTIONS, LLC,

 

a North Carolina limited liability company,

 

HIGH POINT REAL ESTATE ONE LLC,

 

a North Carolina limited liability company,

 

HIGH POINT REAL ESTATE TWO LLC,

 

a North Carolina limited liability company,

 

IMAGE SYSTEMS, LLC,

 

a Wisconsin limited liability company,

 

IRONWOOD LITHOGRAPHERS, INC.,

 

an Arizona corporation,

 

KELMSCOTT COMMUNICATIONS LLC,

 

a Delaware limited liability company,

 

KEYS PRINTING COMPANY,

 

a South Carolina corporation,

 

KOHLER ASSETS SUBSIDIARY, LLC,

 

a Missouri limited liability company,

 

LINCOLN PRINTING CORPORATION,

 

an Indiana corporation,

 

MARYLAND COMPOSITION.COM, INC.,

 

a Maryland corporation,

 

MAXIMUM GRAPHICS, INC.,

 

a Minnesota corporation,

 

MAXWELL GRAPHIC ARTS, INC.,

 

a New Jersey corporation,

 

MERCURY PRINTING COMPANY, LLC,

 

a Tennessee limited liability company,

 

Unnumbered signature page to First Amendment to Credit Agreement

for Consolidated Graphics, Inc.

 

--------------------------------------------------------------------------------


 

 

METROPOLITAN PRINTING SERVICES, LLC,

 

an Indiana limited liability company,

 

MIG&L ASSET CO., LLC,

 

an Ohio limited liability company,

 

MOBILITY, INC.,

 

a Virginia corporation,

 

MOUNT VERNON PRINTING COMPANY,

 

a Maryland corporation,

 

MULTIPLE IMAGES PRINTING, INC.,

 

an Illinois corporation,

 

NIES/ARTCRAFT, INC.,

 

a Missouri corporation,

 

PBM GRAPHICS, INC.,

 

a North Carolina corporation,

 

PCA, LLC, a Maryland limited liability company,
PGH COMPANY,

 

a Delaware corporation,

 

PICCARI PRESS, INC.,

 

a Pennsylvania corporation,

 

PRECISION LITHO, INC.,

 

a California corporation,

 

PRIDE PRINTERS, INC.,

 

a Massachusetts corporation,

 

PRINTING CONTROL SERVICES,

 

INCORPORATED,

 

a Washington corporation,

 

PRINTING, INC.,

 

a Kansas corporation,

 

RUSH PRESS, INC.,

 

a California corporation,

 

S&S GRAPHICS, LLC,

 

a Maryland limited liability company,

 

S&S GRAPHICS PROPERTY, LLC,

 

a Delaware limited liability company,

 

SNAPSHOTU, LLC,

 

a Texas limited liability company,

 

SPANGLER GRAPHICS, LLC,

 

a Kansas limited liability company,

 

SPANGLER GRAPHICS PROPERTY, LLC,

 

a Kansas limited liability company,

 

STORTERCHILDS PRINTING CO., INC.,

 

a Florida corporation,

 

SUPERB PRINTING COMPANY,

 

a Texas corporation,

 

SUPERIOR COLOUR GRAPHICS, INC.,

 

a Michigan corporation,

 

Unnumbered signature page to First Amendment to Credit Agreement

for Consolidated Graphics, Inc.

 

--------------------------------------------------------------------------------


 

 

TEWELL WARREN PRINTING COMPANY,

 

a Colorado corporation,

 

THE CYRIL-SCOTT COMPANY,

 

an Ohio corporation,

 

THE ETHERIDGE COMPANY,

 

a Michigan corporation,

 

THE GRAPHICS GROUP, INC.,

 

a Texas corporation,

 

THE HENNEGAN COMPANY,

 

a Kentucky corporation,

 

THE JACKSON GROUP LLC,

 

an Indiana limited liability company,

 

THE JARVIS PRESS, INC.,

 

a Texas corporation,

 

THE JOHN C. OTTO COMPANY, INC.,

 

a Massachusetts corporation,

 

THE MCKAY PRESS, INC.,

 

a Michigan corporation,

 

THEO. DAVIS SONS, INCORPORATED,

 

a North Carolina corporation,

 

THE PIKES PEAK LITHOGRAPHING CO.,

 

a Colorado corporation,

 

THE PRINTERY, INC.,

 

a Wisconsin corporation,

 

THOUSAND OAKS PRINTING AND

 

SPECIALTIES, INC., a California corporation,

 

TUCKER PRINTERS, INC.,

 

a Texas corporation,

 

TURSACK INCORPORATED,

 

a Pennsylvania corporation,

 

VALCOUR PRINTING, INC.,

 

a Missouri corporation,

 

VERITAS DOCUMENT SOLUTIONS, LLC,

 

a Delaware limited liability company,

 

WALNUT CIRCLE PRESS, INC.,

 

a North Carolina corporation,

 

WATERMARK PRESS, LTD.,

 

a California corporation,

 

WENTWORTH CORPORATION,

 

a South Carolina corporation,

 

WESTERN LITHOGRAPH COMPANY,

 

a Texas corporation,

 

WESTLAND PRINTERS, INC.,

 

a Maryland corporation,

 

WETZEL BROTHERS, LLC,

 

a Wisconsin limited liability company,

 

Unnumbered signature page to First Amendment to Credit Agreement

for Consolidated Graphics, Inc.

 

--------------------------------------------------------------------------------


 

 

WOODRIDGE PRESS, INC.,

 

a California corporation

 

 

 

 

 

 

 

By:

         /s/ Jon C. Biro

 

 

Jon C. Biro,

 

 

Executive Vice President

 

 

of each of the foregoing

 

 

 

 

 

 

 

SERCO FORMS, LLC,

 

a Kansas limited liability company

 

 

 

 

By:

BIGINK MAILING & FULFILLMENT COMPANY, a Kansas corporation, and PRINTING, INC.,
a Kansas corporation, Members

 

 

 

 

 

 

 

 

By:

        /s/ Jon C. Biro

 

 

 

Jon C. Biro,

 

 

 

Executive Vice President

 

 

 

of each of the foregoing

 

 

 

 

 

 

 

CONSOLIDATED GRAPHICS MANAGEMENT,

 

LTD., a Texas limited partnership,

 

 

 

 

By:

CGML GENERAL PARTNER, INC., a Delaware corporation, its sole general partner

 

 

 

 

 

 

 

 

By:

        /s/ Jon C. Biro

 

 

 

Jon C. Biro,

 

 

 

Executive Vice President

 

Unnumbered signature page to First Amendment to Credit Agreement

for Consolidated Graphics, Inc.

 

--------------------------------------------------------------------------------